Citation Nr: 1531084	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-05 507	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's request for a waiver of overpayment of educational benefits in the amount of $4,389.59 was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from February 2001 to February 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 decision by the Department of Veterans Affairs (VA) Debt Management Center (DMC) of the Regional Office (RO) in St. Paul, Minnesota.  The Muskogee, Oklahoma RO currently has local jurisdiction over the matter.  


FINDINGS OF FACT

1.  On November 3, 2011, the Muskogee RO issued a letter, sent to the Veteran's last known mailing address, informing her of creation of a debt due to overpayment of education benefits following changes in enrollment in October 2011.  On December 8, 2011, the DMC sent the Veteran letters informing of her of the amount of the overpayment.

2.  On August 15, 2013, VA received the Veteran's request for a waiver of recovery of overpayment of education benefits.


CONCLUSION OF LAW

The Veteran did not file a timely request for waiver of recovery of education benefits, in the calculated amount of $4,389.59.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded educational benefits in the calculated amount of $4,389.59 for a course of study commencing on September 12, 2011 and ending on December 3, 2011.  On October 5, 2011, the Veteran withdrew from her course of study as a result of illness.  

The Veteran was notified via letter from the RO dated November 3, 2011, at her last known mailing address, that she had been overpaid for the period commencing on September 12, 2011 and ending on December 3, 2011.  The letter notified the Veteran that she was responsible for all debts resulting from the reduction of her enrollment.  On December 8, 2011, the DMC notified the Veteran of the amount of the overpayment at her last known mailing address.  

On August 8, 2013, the Veteran requested a waiver of the debt she incurred from overpayment of her education benefits.  The request was denied on August 22, 2013, because the Veteran's request for waiver of the debt was received more than 180 days after she was notified of the debt.  The Veteran perfected a timely appeal of that decision, asserting that she was not notified of the overpayment, and that she was too ill to have responded to it even if she had been notified.

A threshold question in a matter of waiver of recovery of an overpayment is whether the request for a waiver was timely filed.  A request for waiver of recovery of the debt shall only be considered if it is made within 180 days after VA issued the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  The 180 day period may be extended if, as a result of VA or postal error, or due to other circumstances beyond the debtor's control, there was a delay in the debtor's receipt of the notification of indebtedness.  38 C.F.R. § 1.963(b)(2).

Although the Veteran asserts that she was not notified of the indebtedness, the record shows that two letters were sent to her at her last known mailing address.  The letters were not returned to VA as undeliverable, and the Veteran did not notify VA of any change in address.  Moreover, the Veteran used the same address earlier in the year to submit an application for benefits.  Additionally, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  A statement of non-receipt, standing alone is not the type of clear evidence to the contrary that is sufficient to rebut the presumption of regularity of notice.  Id.  The Board therefore finds that the Veteran was properly notified of the overpayment as the presumption of regularity has not been rebutted.

The Veteran also asserts that she was too ill to have received notification of the indebtedness.  Medical records show that the Veteran reported to a local emergency department for pregnancy complications in September 2011 and December 2011.  On both occasions, the Veteran was treated for symptoms such as nausea and abdominal cramping, and sent home.  There is no indication that she was hospitalized for a prolonged period of time, nor is there evidence that she was confined to her bed, as she asserted in her September 2013 notice of disagreement.   A preponderance of the evidence is therefore against a finding that there were circumstances beyond the Veteran's control that prevented her from receiving notification of the overpayment.  

Absent the showing of VA or postal error, or circumstances beyond the Veteran's control, the Board has no authority to disregard the time limit for filing a request for waiver.  The Board must deny the request for a waiver of recovery of the overpayment of education benefits in the amount of $4,389.59.

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to notify and assist provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 are not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the relevant provisions to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  (The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007).)



ORDER

The request for waiver of recovery of overpayment of education benefits in the amount of $4,389.59 was not timely, and the appeal is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


